


110 HRES 404 EH: Providing for consideration of the bill

U.S. House of Representatives
2007-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 404
		In the House of Representatives, U.
		  S.,
		
			May 17, 2007
		
		RESOLUTION
		Providing for consideration of the bill
		  (H.R. 1427) to reform the regulation of certain housing-related
		  Government-sponsored enterprises, and for other purposes.
	
	
		That at any time after the adoption
			 of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII,
			 declare the House resolved into the Committee of the Whole House on the state
			 of the Union for consideration of the bill (H.R. 1427) to reform the regulation
			 of certain housing-related Government-sponsored enterprises, and for other
			 purposes. The first reading of the bill shall be dispensed with. All points of
			 order against consideration of the bill are waived except those arising under
			 clause 9 or 10 of rule XXI. General debate shall be confined to the bill and
			 shall not exceed one hour equally divided and controlled by the chairman and
			 ranking minority member of the Committee on Financial Services. After general
			 debate the bill shall be considered for amendment under the five-minute rule.
			 It shall be in order to consider as an original bill for the purpose of
			 amendment under the five-minute rule the amendment in the nature of a
			 substitute recommended by the Committee on Financial Services now printed in
			 the bill, modified by the amendment printed in the report of the Committee on
			 Rules accompanying this resolution. That amendment in the nature of a
			 substitute shall be considered by title rather than by section. Each title
			 shall be considered as read. All points of order against that amendment in the
			 nature of a substitute are waived except those arising under clause 9 or 10 of
			 rule XXI. Notwithstanding clause 11 of rule XVIII, no amendment to that
			 amendment in the nature of a substitute shall be in order except those printed
			 in the portion of the Congressional Record designated for that purpose in
			 clause 8 of rule XVIII before the beginning of consideration of the bill and
			 except pro forma amendments for the purpose of debate. Each amendment so
			 printed may be offered only by the Member who caused it to be printed or his
			 designee and shall be considered as read. At the conclusion of consideration of
			 the bill for amendment the Committee shall rise and report the bill to the
			 House with such amendments as may have been adopted. Any Member may demand a
			 separate vote in the House on any amendment adopted in the Committee of the
			 Whole to the bill or to the amendment in the nature of a substitute made in
			 order as original text. The previous question shall be considered as ordered on
			 the bill and amendments thereto to final passage without intervening motion
			 except one motion to recommit with or without instructions.
		2.During consideration in the House of
			 H.R. 1427 pursuant to this resolution, notwithstanding the operation of the
			 previous question, the Chair may postpone further consideration of the bill to
			 such time as may be designated by the Speaker.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
